Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 1 of 26 PageID# 1075



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


TREVOR FITZGIBBON,                               )
                                                 )
               Plaintiff,                        )
                                                 ) Civil Action No. 3:19-cv-477-REP
       vs.                                       )
                                                 )
                                                 )
JESSELYN A. RADACK,                              )
                                                 )
               Defendant.                        )


   ANSWER OF DEFENDANT JESSELYN A. RADACK TO PLAINTIFF’S THIRD
  AMENDED COMPLAINT WITH AFFIRMATIVE DEFENSES, COUNTERCLAIMS
                       AND JURY DEMAND
       Defendant, Jesselyn A. Radack (“Defendant” or “Radack”), by counsel, hereby answers

Plaintiff Trevor Fitzgibbon’s (“Plaintiff” or “Fitzgibbon”) Third Amended Complaint with

affirmative defenses, and asserts counterclaims against Plaintiff Trevor Fitzgibbon, as follows:

                                            ANSWER
       1.      Denied.

       2.      The Court’s April 26, 2019, Order speaks for itself and is the best evidence of its

contents. Therefore, any and all characterizations of its contents are denied.

       3.      Denied.

       4.      Defendant admits that she holds a law license. All of the remaining allegations in

Paragraph 4 are denied.

       5.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of these allegations and therefore denies the same and demands strict proof.

       6.      Admitted in part; denied in part. Defendant admits that she is a resident of the

District of Columbia. Defendant denies that she has ties to Virginia or that she has multiple clients

                                                 1
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 2 of 26 PageID# 1076



in Virginia for whom she provides substantial ongoing legal services. Defendant denies that she

consults or provides business advice to multiple persons in Virginia, including members of the

Advisory Board of ExposeFact. Defendant admits that she is a strategist, advisor, attorney, author,

and lecturer. Defendant denies that she advertises her services through Twitter. Defendant admits

that she operates the referenced Twitter account and that she has several thousand followers.

Defendant denies that the subject tweets were read in Virginia or caused damage in Virginia and

demands strict proof. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations and therefore denies the same and demands strict proof.

       7.      Denied.

       8.      Admitted in part; denied in part. Defendant admits that the Settlement Agreement

is governed by Virginia law. All of the remaining allegations in Paragraph 8 are denied.

       9.      Denied.

       10.     The April 13, 2018, Complaint speaks for itself and is the best evidence of its

contents. Therefore, any and all characterizations of its contents are denied.

       11.     The Settlement Agreement speaks for itself and is the best evidence of its contents.

Therefore, any and all characterizations of its contents are denied. All of the remaining allegations

in Paragraph 11 are denied.

       12.     Denied.

       13.     Admitted in part; denied in part. Defendant admits that the Settlement Agreement

was signed on April 9, 2019, and that it is governed by Virginia law. Defendant admits that the

settlement checks were delivered to counsel for Plaintiff’s office in Virginia. All of the

remaining allegations in Paragraph 13 are denied.




                                                 2
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 3 of 26 PageID# 1077



       14.     The Settlement Agreement speaks for itself and is the best evidence of its contents.

Therefore, any and all characterizations of its contents are denied.

       15.     The Settlement Agreement speaks for itself and is the best evidence of its contents.

Therefore, any and all characterizations of its contents are denied. All of the remaining allegations

are denied.

       16.     The Settlement Agreement speaks for itself and is the best evidence of its contents.

Therefore, any and all characterizations of its contents are denied.

       17.     The Settlement Agreement speaks for itself and is the best evidence of its contents.

Therefore, any and all characterizations of its contents are denied.

       18.     Admitted

       19.     Admitted.

       20.     Denied.

       21.     Denied

       22.     Denied

       23.     Denied

       24.     Denied.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     Denied.

       29.     Denied.

       30.     Denied.

       31.     Denied.



                                                 3
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 4 of 26 PageID# 1078



       32.     Denied.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Denied.

                                 AFFIRMATIVE DEFENSES
       1.      The Court lacks subject-matter jurisdiction over this action.

       2.      The Court lacks personal jurisdiction over Defendant.

       3.      Venue is improper in this District.

       4.      The Third Amended Complaint fails to state a claim upon which relief may be

granted.

       5.      Plaintiff’s claims are barred by qualified and absolute privilege.

       6.      The statements made by Defendant that form the basis of Plaintiff’s Second Third

Complaint are true.

       7.      The statements made by Defendant that form the basis of Plaintiff’s Third Amended

Complaint are statements of opinion.

       8.      Defendant reserves the right to amend this Answer, including, but not limited to,

adding additional affirmative defenses and counterclaims that may be appropriate based upon

additional facts that may be uncovered and learned through litigation and discovery in this action.

       WHEREFORE, Defendant Jesselyn Radack, by counsel, respectfully requests that the

Third Amended Complaint be dismissed with prejudice, that judgment be entered in her favor and



                                                 4
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 5 of 26 PageID# 1079



against Plaintiff on all claims asserted therein, and that Defendant be awarded her attorney’s fees

and costs herein, and that this Court award such other and further relief as the Court deems proper.


                                            COUNTERCLAIM

          COMES NOW Defendant/Counterclaim Plaintiff Jesselyn Radack, by counsel, and files

the instant Counterclaim against Plaintiff/Counterclaim Defendant Trevor Fitzgibbon, and in

support thereof, states as follows:

                                                  PARTIES

          1.     Defendant/Counterclaim Plaintiff Jesselyn Radack is a resident of the District of

Columbia.

          2.     Plaintiff/Counterclaim Defendant Trevor Fitzgibbon is a resident of North

Carolina.

                                     JURISDICTION AND VENUE

          3.     Radack disputes that this District has personal or subject matter jurisdiction over

any of the claims raised in Fitzgibbon’s Third Amended Complaint or the instant Counterclaim for

the reasons set forth in Radack’s Motion to Dismiss. 1

          4.     Radack disputes that venue in this District is proper for the reasons set forth in

Radack’s Motion to Dismiss.

                                           COUNT I – Breach of Contract

          5.     Radack restates and re-alleges herein all of her answers to Plaintiff’s allegations in the

Third Amended Complaint and all of her Affirmative Defenses asserted above as if set forth fully

herein.



1
 In an abundance of caution, Radack files the instant Counterclaim to preserve her right to assert claims against
Fitzgibbon should the Court decide that jurisdiction does exist within the Eastern District of Virginia.

                                                       5
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 6 of 26 PageID# 1080



        6.       On April 13, 2018, Fitzgibbon commenced an action against Radack in the United

States District Court for the Eastern District of Virginia (Case No. 3:18-cv-247-REP) (the “First

Radack Action”). In the First Radack Action, Fitzgibbon alleged causes of action for malicious

prosecution, defamation, insulting words, abuse of process, and conspiracy. Fitzgibbons’ claims

stem from the fact that in 2016 Radack, along with two other women, made police reports against

Fitzgibbon for sexual assault.

        7.       In the past, a dozen or more different women have also accused Fitzgibbon of

sexual misconduct. See “The Disturbing Story of Widespread Sexual Assault Allegations at a

Major        Progressive   PR    Firm.”         https://www.huffingtonpost.com/entry/fitzgibbon-

mmedia_us_567330fce4b014efe0d4cb4e           The article quotes a joint statement from former

Fitzgibbon Media staffers which “reported over a half dozen incidents of sexual harassment and

at least two involving sexual assault committed by Trevor FitzGibbon against his own employees.”

Id. The article goes on to describe that this was not the first time Fitzgibbon faced accusations of

inappropriate workplace behavior, as he was previously disciplined by his prior employer, Fenton

Communications, amid accusations from female colleagues of sexual harassment. Id.

        8.       Sexual misconduct accusations by other women against Fitzgibbon have also

appeared on social media:




                                                 6
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 7 of 26 PageID# 1081




      See also Tweet by @skinnyedmundo comparing Fitzgibbon to Roger Ailes:




                        Caren Benjamin (@skinnyedmundo)

 5/19/17, 10:30 AM
 RIPurgatory, Roger. #TrevorFitzgibbon proudly carrying on your tradition bit.ly/2qBj9gu
 twitter.com/NYDailyNews/st…



                                              7
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 8 of 26 PageID# 1082



       9.       Despite the prevalence of reports by numerous women regarding Fitzgibbon’s

ongoing sexual misconduct, he has repeatedly singled out Radack as someone attempting to smear

his already tarnished reputation.

            History of Fitzgibbon’s Retaliatory Smear Campaign Directed Towards Radack

       10.      Due to a long history of sexual assault allegations lodged against Fitzgibbon, in

2017 Fitzgibbon co-founded a business called ShadowBox Strategies (“ShadowBox”).

ShadowBox was run by Fitzgibbon, along with his co-conspirators Manuel “Defango” Chavez III

and Thomas Schoenberger (“Schoenberger”). ShadowBox has described its mission as follows:

       THIS IS WAR

       Shadowbox is your army. We solve your problems and expose truth. We unleash a
       multifaceted, strategic battle plan through integrated research earned media, legal and
       digital chaos.

       Where your enemies have lied to paint you as the bad guy, we sow the seeds of doubt and
       present the counter-narrative that they are, in fact, the villains, and you have been unjustly
       accused. We do this through sophisticated use of internet technology, meme creation,
       PR, and cyber-guerrilla tactics that stop the bleeding and begin to sway public opinion
       and the media in your favor.

       WHAT WE DO

       Shadowbox designs crisis management/ counterinsurgencies to debunk and hit back at
       malicious and defamatory online and media attacks on our clients…..Our operations unit
       effectively routs adversaries away from you, sending them to chase phantoms and
       rendering them exhausted and perplexed.…”

       https://trackingmeroz.wordpress.com/tag/thomas-schoenberger/

       11.      Fitzgibbon befriended a woman by the name of Beth Bogaerts (“Bogaerts”) to assist

with furthering the mission of ShadowBox. However, ShadowBox was only ever able to recruit

two clients and eventually the company was dissolved. Notwithstanding, Fitzgibbon convinced

Bogaerts that Radack was a mole for the government, that Radack had falsely accused Fitzgibbon



                                                 8
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 9 of 26 PageID# 1083



of rape, and recruited her to assist him in his efforts to threaten, harass, and retaliate against Radack

through social media.

        12.     Fitzgibbon directed Bogaerts to tweet phrases such as “tick tock” at Radack for the

sole purpose of intimidating and harassing Radack on social media. Fitzgibbon also instructed

Bogaerts to conduct research about Radack to assist him in his efforts to smear and sabotage

Radack.

        13.     Fitzgibbon and Bogaerts engaged in numerous discussions regarding ways to harass

Radack, which include but are not limited to, the following:

                a. Conversation wherein Fitzgibbon asked Bogaerts to look at Radack’s Facebook

                    page because he was blocked and then replied, “it seriously makes me wonder

                    . . . if I’m really evil”:

                b. Conversation between Bogaerts and Fitzgibbon, wherein Fitzgibbon discusses

                    making an alternative account not attributed to him to post Radack’s private

                    text messages calling it “the setup”:




                                                   9
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 10 of 26 PageID# 1084




            c. Email from Fitzgibbon to Schoenberger regarding a plan to have Bogaerts reach

               out to a journalist who had previously done a story on Radack, to write another

               story about Radack:




                                           10
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 11 of 26 PageID# 1085




       14.    The foregoing communications illustrate Fitzgibbon’s long-standing obsession

with stalking and harassing Radack.

       15.    Bogaerts eventually informed Fitzgibbon that she no longer wanted to be involved

with his campaign against Radack because it became clear that Fitzgibbon’s obsession with

smearing Radack was beyond the pale and/or possibly illegal.
                                              11
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 12 of 26 PageID# 1086



       16.       Bogaerts has a Complaint pending in the Superior Court of California, County of

Los Angeles – Central District, against Fitzgibbon, Schoenberger, Manuel “Defango” Chavez III,

and others alleging causes of action for fraud, negligence, promissory estoppel, breach of contract,

negligent misrepresentation, breach of implied covenant of good faith and fair dealing, extortion,

civil harassment, declaratory and injunctive relief. Bogaerts v. Schoenberger, et al., Superior

Court of California, County of Los Angeles – Central District, Case No. 20STCV10636.

Fitzgibbon’s Continued Harassment of Radack Post-Settlement of the First Radack Action

       17.     On April 9, 2019, the parties entered into a settlement agreement (the “Settlement

Agreement”) whereby Fitzgibbon agreed that:

               a. He would not tweet, retweet, reply, like or otherwise post anything on Twitter,
                  Facebook, YouTube or any other social media platform, or any other print or
                  media outlet, that mentions Radack or that is of or concerning Radack;

               b. He would not direct, request, encourage, entire, procure or otherwise cause any
                  third party, including but not limited to any friends, colleagues, or clients of the
                  other to tweet, retweet, reply, like or otherwise post anything on Twitter,
                  Facebook, YouTube, any other social media platform, or any print or media
                  outlet, that mentions Radack or that is of and concerning Radack.;

               c. He agreed to refrain from publishing, making, printing or communicating,
                  electronically, orally, in writing, or in any other manner, to any third party
                  (excluding family members) or to the print or broadcast media, within social
                  media of any nature, or on the Internet, any disparaging comments or words
                  that could cause or contribute to such Party being held in disrepute by the
                  public.

                   Paragraphs 4(a)-(c)
       18.     Not surprisingly, and in clear violation of the Settlement Agreement, Fitzgibbon

has continued in his crusade to retaliate against, tarnish, defame, embarrass, and humiliate Radack

through posting, and directing others to post on social media and other media outlets, statements

of or concerning Radack. Fitzgibbon’s action include, without limitation, the following:




                                                 12
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 13 of 26 PageID# 1087



            a. Upon information and belief, on or about May 3, 2019, Fitzgibbon instructed

               his long-time friend and journalist, Lara Logan, to post the following false and

               defamatory language on Twitter, alongside Radack’s Twitter handle and profile

               picture: “[She] took everything from [Fitzgibbon]—his reputation, his home,

               his ability to provide for his family. As a victim of gang-rape and sodomy, I say

               firmly that I stand by every victim of rape and sexual assault—the ones who do

               not lie.”

            b. Upon information and belief, on or about May 8, 2019, Fitzgibbon instructed

               Lara Logan, to post the following false and defamatory information on Twitter

               which is of or concerning Radack:




                                            13
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 14 of 26 PageID# 1088




                                     14
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 15 of 26 PageID# 1089



            c. Upon information and belief, on or about June 1, 2019, Fitzgibbon instructed

               his close friend Michael J Daugherty, to post the following on Twitter which

               is of or concerning Radack:




                                             15
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 16 of 26 PageID# 1090



                  d. On June 13, 2018, while the First Radack Action was pending, Fitzgibbon

                       appeared on the show Full Measure with Sharyl Attkisson which has a

                       viewership of approximately 700,000 or more. On the show Fitzgibbon made

                       numerous false and defamatory statements including that all sexual conduct

                       between himself and Radack was 100% consensual, statements implying that

                       Radack sent him text messages on December 8th after she was raped which

                       indicate that she was “happy,” and statements implying that Radack’s allegedly

                       false sexual assault claims have caused him to be vilified and lose his home and

                       business. 2

                       https://www.youtube.com/watch?v=JL8U3G8pKiQ;https://www.prnewswire.

                       com/news-releases/ratings-for-full-measure-with-sharyl-attkisson-grow-by-

                       76-regularly-beating-cable-news-programs-on-sunday-mornings-

                       300390182.html

                       n   After the settlement of the First Radack Action occurred, Fitzgibbon provided

                       Sharyl Attkisson with information regarding the settlement which was

                       published in the following article on June 29, 2019. The article falsely implies

                       that Radack fabricated criminal allegations against Fitzgibbon for sexual

                       assault. https://sharylattkisson.com/2019/06/smearing-wikileaks/

                  e. Upon information and belief, on July 11, 2019 and December 30, 2019,

                       Fitzgibbon instructed his confederate, and business partner in Shadowbox,




2
  Fitzgibbon also provided to Full Measure semi-clothed pictures of Radack, as well as pictures of Radack wearing
lingerie, which were featured on the show. Fitzgibbon’s continuous and blatant attempts to disseminate these pictures
to the public serve no other purpose but to harass, intimidate, and humiliate Radack for reporting to the police that she
was sexually assaulted by Fitzgibbon.

                                                          16
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 17 of 26 PageID# 1091



               Manuel “Defango” Chavez III to post the following false and defamatory

               information on Twitter which is of or concerning Radack:




            f. On or about August 1, 2019, @TFawnstaff (an account which upon information

               and belief is controlled by Fitzgibbon but recently deactivated), posted the

                                          17
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 18 of 26 PageID# 1092



               following false and defamatory information on Twitter which is of or

               concerning Radack:




                                       18
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 19 of 26 PageID# 1093




            g. On or about October 10, 2019, Fitzgibbon posted the following on Twitter,

               which contains comments of or concerning Radack:




                                           19
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 20 of 26 PageID# 1094



            h. While the First Radack Action was pending, Fitzgibbon created a Wikipedia

               entry for himself discussing the pending lawsuit. After the First Radack Action

               was settled, Fitzgibbon republished false and defamatory information of or

               concerning Radack on en.everybodywiki.com—which bills itself as “the free

               wiki where everybody can write their own biography.”

               https://en.everybodywiki.com/Trevor_Scott_FitzGibbon

            i. In a blatant attempt to bait Radack, Fitzgibbon tagged Radack’s former client,

               John Kiriakou, and current client Edward Snowden, in the following post:




            j. On December 19, 2019, Fitzgibbon continued his provocations by tagging two

               of Radack’s former clients, Bill Binney and John Kiriakou, and her close

               friend Daniel Ellsberg, in the following post:


                                            20
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 21 of 26 PageID# 1095




            k. Upon information and belief, Fitzgibbon authored and prompted his media

               contacts to publish the following article which is false and defamatory and of

               or concerning Radack: https://rixstep.com/1/20190529,00.shtml

            l. On January 25, 2020, Fitzgibbon posted the following false and defamatory

               statement about Radack on https://medium.com/@TrevorFitzgibb1/a-

               statement-ed4be1023fe1:




                                            21
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 22 of 26 PageID# 1096




                 m. On April 13, 2020, Fitzgibbon appeared on a segment on Fox Nation, wherein

                      he specifically discussed the sexual assault charges against him by Radack and

                      others. See Transcript of Lara Logan’s Interview of Trevor Fitzgibbon attached

                      hereto as Exhibit 1. 3


3
 At the time this segment was released, counsel for Plaintiff Steven Biss, represented reporter Lara Logan in a
defamation lawsuit against Joe Hagan and New York Media, LLC, filed in the US District Court for the Western
District of Texas. See Case No. 19-1208.

                                                        22
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 23 of 26 PageID# 1097



                  n. Fitzgibbon has engaged in an active campaign to bait, troll, and defame

                      Radack on social media through confederates, proxies, and “alt” accounts,

                      including but not limited to: @laralogan, @SharylAttkisson, @Suzi3d,

                      @ElizabethleaVos, @CassandraRules, @Angel_Fox_Today, @DeCespedes,

                      @ventuckyspaz, @TrevorFirzgibbon, @TFawnstaff, and @RADACKwatch

                      which has the tagline “Whistleblowing on Jesselyn Radack.”

         19.      The Settlement Agreement entered into between Radack and Fitzgibbon, contains

the following liquidated damages clause:

         The Parties acknowledge and agree that a material breach of the provisions of this
         paragraph 4 would result in significant damage to the non-breaching Party. The
         Parties hereby acknowledge and agree that the amount of damages in the event of
         a material breach of the provisions of this paragraph 4 would be difficult or
         impossible to determine and that the amount $1,000 for each tweet, retweet, reply,
         like, post or comment that violates paragraphs 4(a), 4(b)[sic] or 4(c) is the best and
         most accurate estimate of the damages the non-breaching Party would suffer in the
         event of a material breach of this paragraph 4, that such estimate is reasonable under
         the circumstances existing as of the date of this Agreement and under the
         circumstances that the Parties reasonably anticipate would exist at the time of such
         breach and that the breaching Party agrees to pay the non-breaching Party that
         amount as liquidated damages, and not as a penalty, if the non-breaching Party
         asserts, and a court of competent jurisdiction confirms, such a material breach. The
         burden of proof in any action alleging a breach of this paragraph 4 shall be proof
         by clear and convincing evidence.

Paragraph, ¶ 4(e).

         20.      As a result of Fitzgibbon’s numerous breaches of the Settlement Agreement,

Radack has suffered and is entitled to liquidated damages in an amount to be proven at trial, plus

attorney’s fees and costs. 4




4
 If the liquidated damages provision in the Settlement Agreement is determined to be unenforceable for any reason,
or if it is determined that the liquidated damages clause does not limit the amount of damages a party can be awarded
for breach of the Settlement Agreement, then Radack seeks any and all actual and consequential damages she has
suffered in an amount to be determined at trial.

                                                        23
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 24 of 26 PageID# 1098



                         COUNT II – Defamation (In the Alternative)

         21.   Radack restates and re-alleges herein all of her answers to Plaintiff’s allegations in

the Second Amended Complaint, all of her Affirmative Defenses, and the allegations in the

Counterclaim asserted above as if set forth fully herein.

         22.    It is Radack’s position that the liquidated damages provided for in the Settlement

Agreement are the sole, and exclusive, remedy for breaches described in Paragraphs 4(a)-(c) of

the Settlement Agreement, therefore damages should be capped at $1,000 per violation. However,

should the Court find that this is not the exclusive remedy, Radack pleads the instant Defamation

claim.

         23.   By his conduct as alleged above, Fitzgibbon has, without a privilege to do so,

maliciously published and communicated to third parties false and defamatory material of or

concerning Radack that ridicules Radack, treats Radack with contempt, and which attempts to

discredit Radack in the minds of her family, friends, colleagues, clients, and associates.

         24.   Fitzgibbon’s defamatory statements and, upon information and belief those

Fitzgibbon directed others to make on his behalf, taken as a whole, are defamatory per se.

Fitzgibbon knew or should have known that these false and defamatory statements would be

republished over and over by third-parties to Radack’s detriment and injury. Republication was

the natural and probable consequence of Fitzgibbon’s actions and was actually and/or

presumptively authorized by Fitzgibbon. Fitzgibbon is liable for the republication of the false and

defamatory statements by third-parties.

         25.   Fitzgibbon’s false statements, and those he directed to be made, impute to Radack

the commission of felonies and crimes involving moral turpitude.            Fitzgibbon’s false and

defamatory statements also impute to Radack an unfitness to perform the duties of an office or



                                                24
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 25 of 26 PageID# 1099



employment for profit, or the want of integrity in the discharge of the duties of such office or

employment.

        26.        Fitzgibbon made the false statements, or directed the false statements to be made,

with actual or constructive knowledge that they were false or with reckless disregard for whether

they were false.       Fitzgibbon acted with actual malice and reckless disregard for the truth.

Fitzgibbon lacked reasonable ground for any belief in the truth of his statements.

        27.        Fitzgibbon’s acts of defamation have caused Radack to suffer irreparable harm and

injury. As a result of Fitzgibbon’s defamatory statements, Radack has suffered compensatory

damages in an amount to be proven at trial. Due to the wanton, willful, and malicious nature of

Fitzgibbon’s conduct Radack is also entitled to an award of punitive damages in an amount to be

proven at trial.

        WHEREFORE, Defendant/Counterclaim Plaintiff Jesselyn Radack respectfully requests

that this Court enter judgment in her favor, and against the Plaintiff/Counterclaim Defendant

Trevor Fitzgibbon in an amount to be proven at trial to include, without limitation, compensatory

damages, punitive damages, pre-judgment and post-judgment interest, attorney’s fees, costs, and

such other and further relief as the Court deems proper.

                                     TRIAL BY JURY IS DEMANDED




                                                   25
Case 3:19-cv-00477-REP Document 103 Filed 06/08/20 Page 26 of 26 PageID# 1100



       Dated this 8th day of June, 2020




                                          ___/s/_D. Margeaux Thomas___________
                                          D. Margeaux Thomas (VSB #75582)
                                          The Thomas Law Office PLC
                                          11130 Fairfax Blvd., Suite 200-G
                                          Fairfax, VA 22030
                                          Telephone: 703.957.2577
                                          Facsimile: 703.957.2578
                                          Email: mthomas@thomaslawplc.com
                                          Counsel for Defendant Jesselyn A. Radack


                               CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/

ECF system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                  /s/ D. Margeaux Thomas__________
                                                  D. Margeaux Thomas (VSB #75582)




                                             26
